HARALSON, J.
1. The facts of this case show a sufficient delivery of the deed by -the grantors, Henry L. Wheeler, and Adelaide B. Wheeler to the grantee, George F. Wheeler. — Elston v. Comer, 108 Ala. 76; Lewis v. Watson, 98 Ala. 479; Elsberry v. Boykin, 65 Ala. 336.
2. A conveyance of lands absolute on its face, may be declared ufid enforced as a mortgage in equity, on parol evidence, but the evidence must be clear, consist*542ent, strong and convincing. — Knaus v. Dreher, 84 Ala. 319; Downing v. Woodstock I. Co., 93 Ala. 262.
3. The burden was on the .'complainant ‘to prove the allegations of the bill, which were denied by the defendant. The legal proof not only fell short of.making out the case by the measure of proof required in such cases, but was repelled by the evidence of the defendant. The chancellor so found, and we approve the decree rendered by him.
Affirmed.